 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

BY AND AMONG

 

RIBBON COMMUNICATIONS INC.

 

AND

 

THE STOCKHOLDERS OF RIBBON COMMUNICATIONS INC.

THAT ARE PARTIES HERETO

 

March 3, 2020

 



 

 

 

TABLE OF CONTENTS

 

    Page         ARTICLE 1
Definitions         Section 1.01 Drafting Conventions; No Construction Against
Drafter 2 Section 1.02 Defined Terms 2 Section 1.03 Effectiveness 8        
ARTICLE 2
Board Matters and Proxy Grant         Section 2.01 Board of Directors 9 Section
2.02 Committees of the Board of Directors 15 Section 2.03 Additional Management
Provisions 16 Section 2.04 Certain Transactions 18 Section 2.05 Removal of
Chairman 18 Section 2.06 Irrevocable Proxy Grant 19         ARTICLE 3
Standstill Provisions         Section 3.01 Standstill 19 Section 3.02
Nonapplicability to Certain Affiliates 21 Section 3.03 Nonintervention by
Company 22         ARTICLE 4
Transfer Restrictions         Section 4.01 Transfer Restrictions 22 Section 4.02
Change of Control Transactions 24 Section 4.03 Facilitation of Private Sales 24
Section 4.04 Legend 24         ARTICLE 5
Tag-Along Rights         Section 5.01 Tag-Along 25   ARTICLE 6
Preemptive Rights         Section 6.01 Preemptive Rights 26

 



i

 

 

  ARTICLE 7
Other Covenants         Section 7.01 Most Favored Nation 28 Section 7.02
Information and Access 28   ARTICLE 8
Miscellaneous Provisions         Section 8.01 Reliance 30 Section 8.02 Amendment
and Waiver; Actions of the Board of Directors 30 Section 8.03 Notices 31 Section
8.04 Counterparts 32 Section 8.05 Remedies; Severability 33 Section 8.06 Entire
Agreement 33 Section 8.07 Termination 33 Section 8.08 Governing Law 33 Section
8.09 Successors and Assigns; Beneficiaries 33 Section 8.10 Consent to
Jurisdiction; Specific Performance; WAIVER OF JURY TRIAL 34 Section 8.11 Further
Assurances; Company Logo 34 Section 8.12 Competitive Opportunity 35 Section 8.13
Recapitalization, Exchange, Etc. Affecting the Shares 35 Section 8.14 No
Recourse 35

 

EXHIBITS

 

Exhibit A: Form of Joinder Agreement

Exhibit B: Registration Rights Agreement

 



ii

 

 

 

FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

This First Amended and Restated Stockholders Agreement (this “Agreement”) is
made as of March 3, 2020 by and among (i) Ribbon Communications Inc., a Delaware
corporation (the “Company”), (ii) JPMC Heritage Parent LLC, a Delaware limited
liability company (“JPMC”), (iii) Heritage PE (OEP) III, L.P., a Cayman Islands
exempted limited partnership (“OEP III”, and together with JPMC, the “Initial
OEP Stockholders”), (iv) ECI Holding (Hungary) KFT, a company incorporated under
the Laws of Hungary (the “Initial Swarth Stockholder”) and (v) any other
stockholder who from time to time becomes party to this Agreement by execution
of a joinder agreement substantially in the form of Exhibit ‎A (a “Joinder
Agreement”).

 

RECITALS

 

The Initial OEP Stockholders (or their predecessors in interest) and the Company
entered into the Principal Stockholders Agreement (the “Original Agreement”),
dated October 27, 2017.

 

Effective as of the Effective Time, the Company will issue shares of Common
Stock to the Initial Swarth Stockholder pursuant to the Merger Agreement,
subject to the terms and conditions set forth therein.

 

On and following the Effective Time, the Initial OEP Stockholders will continue
to hold shares of Common Stock.

 

The Company and the Initial OEP Stockholders desire to amend and restate the
Original Agreement in its entirety as set forth in this Agreement.

 

The parties hereto desire to enter into this Agreement to agree upon certain of
their respective rights and obligations from and after the Effective Time with
respect to the securities of the Company then or thereafter issued and
outstanding and held by the parties to this Agreement and certain matters with
respect to their respective ownership in the Company.

 

AGREEMENT

 

Now therefore, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 



1

 

 

ARTICLE 1
Definitions

 

Section 1.01        Drafting Conventions; No Construction Against Drafter.

 

(a)               Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (i) “either” and “or”
are not exclusive and “include,” “includes” and “including” are not limiting;
(ii) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (iii) “date of this Agreement”
refers to the date set forth in the initial caption of this Agreement; (iv)
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if”; (v) the headings
and table of contents included herein are included for convenience only and
shall not affect in any way the meaning or interpretation of this Agreement or
any provision hereof; (vi) definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms; (vii)
references to a contract or agreement mean such contract or agreement as amended
or otherwise supplemented or modified from time to time in accordance with the
terms hereof and thereof; (viii) references to a Person are also to its
permitted successors and assigns; (ix) references to an “Article,” “Section,”
“Exhibit” or “Schedule” refer to an Article or Section of, or an Exhibit or
Schedule to, this Agreement; (x) references to “$” or otherwise to dollar
amounts refer to the lawful currency of the United States; and (xi) references
to a federal, state, local or foreign law include any rules, regulations and
delegated legislation issued thereunder. If any date on which a party is
required to make a payment or a delivery or take an action, in each case,
pursuant to the terms hereof is not a Business Day, then such party shall make
such payment or delivery or take such action on the next succeeding Business
Day. Time shall be of the essence in this Agreement. Unless specified otherwise,
the words “party” and “parties” refer only to a party named in this Agreement or
one who joins this Agreement as a party pursuant to the terms hereof.

 

(b)               The language used in this Agreement shall be deemed to be the
language mutually chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party hereto. No
summary of this Agreement prepared by any party shall affect the meaning or
interpretation of this Agreement.

 

Section 1.02        Defined Terms.

 

(a)               Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Merger Agreement.

 

(b)               The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.

 

“Affiliate” shall mean with respect to any specified Person, any other Person
which, directly or indirectly, controls, is controlled by or is under common
control with the specified Person, including if the specified Person is a
private equity fund, (i) any general partner of the specified Person and (ii)
any investment fund now or hereafter managed by, or which is controlled by or is
under common control with, one or more general partners of the specified Person;
provided, however, that, for purposes of this Agreement, (A) neither the Company
nor any of its subsidiaries shall be deemed to be an Affiliate of any OEP
Stockholder or Swarth Stockholder, (B) no OEP Stockholder or Swarth Stockholder
shall be deemed to be an Affiliate of the Company or any of its subsidiaries,
(C) each OEP Stockholder shall be deemed to be an Affiliate of each other OEP
Stockholder; and (D) JPMorgan Chase & Co. and its controlled Affiliates shall be

deemed to be Affiliates of each of the OEP Stockholders, provided, however, no
other affiliates of JPMorgan Chase & Co. shall be deemed Affiliates of the OEP
Stockholders other than those Persons described in clauses (i) or (ii). For the
purposes of this definition, “control” (including, with its correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct, or cause the direction of the management and policies of
such Person, whether through the ownership of securities, by contract or
otherwise.

 



2

 

 

“Baseline Amount” shall mean, as of a particular date, in respect of the OEP
Stockholders or the Swarth Stockholder, respectively, the lesser of (i) the
number of voting Shares held by the Initial OEP Stockholders or the Initial
Swarth Stockholder, respectively, at the Effective Time, and (ii) the weighted
average number of voting Shares held in the aggregate by the OEP Stockholders or
the Swarth Stockholder, respectively, in the two hundred fifty (250) Business
Days prior to such date.

 

“Beneficial Ownership” by a Person of any securities means that such Person is a
beneficial owner of such securities in accordance with Rule 13d-3 adopted by the
SEC under the Exchange Act (provided that, for purposes of calculating
“Beneficial Ownership” with respect to the restrictions set forth under Sections
‎3.01 and ‎4.01 and notwithstanding anything to the contrary in Rule 13d-3, a
Person shall additionally be deemed to Beneficially Own any Common Stock or
other securities (i) to which such Person is entitled and that are held in
escrow pursuant to the terms of the Merger Agreement or (ii) that may be
acquired by such Person upon the conversion, exchange or exercise of any
warrants, options, rights or other securities convertible into Common Stock or
other securities of the Company, whether such acquisition may be made within
sixty (60) days or a longer period); provided, however, that, for purposes of
this Agreement, neither the OEP Stockholders nor the Swarth Stockholder shall be
deemed to Beneficially Own any Shares or other securities issued to any Investor
Designee by the Company in his or her capacity as such; provided, further, that
no OEP Stockholder shall be deemed to Beneficially Own any Shares or other
securities owned by the Swarth Stockholder and the Swarth Stockholder shall not
be deemed to Beneficially Own any Shares or other securities owned by any OEP
Stockholder; and provided, further, that, for purposes of calculating Beneficial
Ownership by a Person, Shares Beneficially Owned by such Person shall not be
double-counted with Shares Beneficially Owned by such Person’s Affiliates and
any Group in which such Person is a member. The term “Beneficially Own” shall
have a correlative meaning.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which all
banking institutions in New York are authorized or obligated by applicable Law
or executive order to close.

 

“Bylaws” shall mean the Company’s bylaws in effect as of the Effective Time, as
amended from time to time.

 



3

 

 

“Change of Control Transaction” shall mean any of the following occurring after
the Effective Time: (i) a recapitalization, merger, share exchange, business
combination or similar extraordinary transaction or series of related
transactions as a result of which, the Persons that Beneficially Own the voting
Shares of the Company (immediately prior to the consummation of such transaction
or series of related transactions) would cease to (immediately after
consummation of such transaction or series of related transactions) Beneficially
Own voting Shares entitling them to vote a majority or more of the voting Shares
in the elections of Directors at any annual or special meeting (or, if the
Company is not the surviving or resulting entity, the equivalent governing body
of such surviving or resulting entity); (ii) a sale of all or substantially all
of the assets the Company (determined on a consolidated basis) in one
transaction or series of related transactions; or (iii) the acquisition (by
purchase, merger or otherwise) by any Person of Beneficial Ownership of voting
Shares of the Company entitling that Person (together with its Affiliates and
any Group in which such Person is a member) to vote a majority of the voting
Shares, except any acquisition in the open market by any OEP Stockholder or the
Swarth Stockholder of voting Shares permitted by ‎Section 3.01(b)(i).

 

“Charter” shall mean the Company’s certificate of incorporation in effect as of
the Effective Time, as amended from time to time.

 

“Common Stock” shall mean the common shares, par value $0.001 per share, of the
Company.

 

“Company” shall have the meaning set forth in the preamble and shall include any
successor thereto.

 

“Company Information” shall mean the following Confidential Information: (i)
financial information, financial projections and other financial estimates, (ii)
Confidential Information shared by an OEP Stockholder or the Swarth Stockholder
(as applicable) as part of the general portfolio information of Stockholder that
does not identify the Company; (iii) Confidential Information that is aggregated
as part of the OEP Stockholder’s or the Swarth Stockholder’s (as applicable)
normal internal reporting or review procedures, including those of its parent
entities; (iv) valuation projections and such other summary financial ratios
and/or multiples calculated by an OEP Stockholder or the Swarth Stockholder (as
applicable) by reference to Confidential Information (without directly
incorporating such Confidential Information), and (v) the number and type of
Shares to be distributed in connection with a proposed or planned in-kind
distribution and the value of such Shares at the time of distribution.

 

“Confidential Information” shall mean all information relating to the Company or
the business, products, condition (financial or other), operations, assets,
liabilities, results of operations, cash flows or prospects of the Company
(whether prepared by the Company, its advisors or otherwise) that is delivered,
disclosed or furnished by or on behalf of the Company on or after the date
hereof, regardless of the manner in which it is delivered, disclosed or
furnished.

 

“Director” shall mean a member of the Board of Directors.

 



4

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

 

“Group” shall mean, with respect to a Person, such Person together with any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act.

 

“Independent Director” shall mean, regardless of whether designated by the OEP
Stockholders or the Swarth Stockholder, a person nominated for or appointed to
the Board of Directors who, as of the time of determination is independent for
purposes of the Nasdaq Rules and the SEC rules.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger by and among the
Company, the Swarth Stockholder, ECI Telecom Group Ltd. and the other parties
thereto, dated as of November 14, 2019.

 

“Nasdaq Rules” shall mean the Nasdaq Stock Market Rules or other rules of a
national securities exchange upon which the Company’s Common Stock is listed or
to which it is then subject.

 

“Necessary Action” shall mean, with respect to a specified result, all actions
necessary or desirable to cause such result, including (i) attending meetings in
person or by proxy for purposes of obtaining a quorum, (ii) voting or providing
(or causing the voting or providing of) a written consent or proxy with respect
to all Shares then Beneficially Owned, (iii) causing the adoption of resolutions
and amendments to the organizational documents of the Company, (iv) executing
agreements and instruments and (v) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

 

“New Shares” shall mean any voting Shares of the Company or any of its
subsidiaries, including Common Stock, whether authorized or not by the Board of
Directors or any committee of the Board of Directors, and rights, options, or
warrants to purchase any voting Shares, and securities of any type whatsoever
that are, or may become, convertible into any voting Shares; provided, however,
that the term “New Shares” shall not include: (i) Shares issued to employees,
consultants, officers and directors of the Company, pursuant to any arrangement
approved by the Board of Directors or the Compensation Committee of the Board of
Directors; (ii) Shares issued as consideration in the acquisition of another
business or assets of another Person by the Company by merger or purchase of the
assets or shares, reorganization or otherwise; (iii) Shares issued pursuant to
any rights or agreements, including convertible securities, options and
warrants, provided, that either (x) the Company shall have complied with
‎Section 6.01 with respect to the initial sale or grant by the Company of such
rights or agreements or (y) such rights or agreements existed prior to the
Effective Time (it being understood that any modification or amendment to any
such pre-existing right or agreement subsequent to the Effective Time with the
effect of increasing the percentage of the Company’s fully-diluted Shares
underlying such rights agreement shall not be included in this clause (iii));
(iv) Shares issued in connection with any stock split, stock dividend,
recapitalization, reclassification or similar event by the Company; (v) warrants
issued to a lender in a bona fide debt financing; (vi) Shares registered under
the Securities Act that are issued in an underwritten public offering; (vii) any
right, option, or warrant to acquire any security convertible into the
securities excluded from the definition of New Shares pursuant to clauses (i)
through (vi) above; (viii) any issuance by a subsidiary of the Company to the
Company or a wholly-owned subsidiary of the Company; and (ix) any issuance as to
which the OEP Majority Interest (on behalf of the OEP Stockholders) or the
Swarth Stockholder elect to waive their respective rights set forth in ‎Section
6.01.

 



5

 

 

“OEP Majority Interest” shall mean, at any given time, the OEP Stockholders
holding a majority of the outstanding Shares held at that specified time by all
OEP Stockholders.

 

“OEP Stockholders” shall mean (i) the Initial OEP Stockholders and (ii) any
Permitted Transferee of any Initial OEP Stockholder described in clause (i) of
the definition of “Permitted Transferee” (x) which is issued Shares or becomes
the Beneficial Owner of any Shares or is Transferred any Shares by any other
Person and (y) which becomes a party hereto by executing a Joinder Agreement;
provided, however, that no Shares Beneficially Owned by any Investor Designee or
officer or employee of the Company or its subsidiaries shall be deemed to be
Beneficially Owned by the OEP Stockholders for the purposes of Articles ‎2, ‎3
and ‎4 of this Agreement.

 

“Permitted Loans” shall mean any pledges, hypothecations or grants of a security
interest in any Shares in respect of any bona fide financing arrangements,
including any bona fide purpose (margin) loan and any bona fide non-purpose
loan, or the transfer of any Shares upon the exercise of rights by any pledgee,
hypothecatee or grantee of a security interest in any Shares; provided that (x)
the terms of such financing arrangement do not permit the pledgee, hypothecatee
or grantee to a security interest in such Shares to foreclose on such shares
prior to the expiration of the Initial Lock-Up Period and (y) the initial
loan-to-value (LTV) ratio of such financing arrangement is no greater than 50%.

 

“Permitted Transferee” shall mean, with respect to any Stockholder, (i) any
Affiliate of such Stockholder or (ii) any direct or indirect member or general
or limited partner of such Stockholder that is the Transferee of Shares pursuant
to a pro rata distribution of Shares by such Stockholder to its partners or
members, as applicable (or any subsequent Transfer of such Shares by the
Transferee to another Permitted Transferee), in each case that becomes a party
to this Agreement by executing a Joinder Agreement.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government (or agency or political subdivision thereof) or any other entity.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of the date hereof, attached hereto as Exhibit ‎B.

 



6

 

 

“Regulatory Requirement” shall mean any set of facts or circumstances arising
after the date hereof that has resulted, or, based on the advice of legal
counsel, would reasonably be expected by a Stockholder (or, in the case of an
OEP Stockholder, JPMorgan Chase & Co.) to result, in the Beneficial Ownership by
such Stockholder or its Affiliates of any voting Shares causing (i) a material
violation of applicable Law by such Stockholder (or, in the case of an OEP
Stockholder, JPMorgan Chase & Co.) or its Affiliates, (ii) a limitation under
applicable Law that will materially impair the ability of such Stockholder (or,
in the case of an OEP Stockholder, JPMorgan Chase & Co.) or any of its
Affiliates to operate in the ordinary course business or engage in their
respective ordinary course business activities, or (iii) a requirement under
applicable Law that such voting Shares be Transferred to a third Person.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

“Shares” shall mean, at any time, (i) shares of Common Stock and (ii) any other
voting equity securities now or hereafter issued by the Company, together with
any options thereon and any other shares of stock or other equity securities
issued or issuable with respect thereto (whether by way of a stock dividend,
stock split or in exchange for or in replacement or upon conversion of such
shares or otherwise in connection with a combination of shares,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Stockholders” shall mean the OEP Stockholders, the Swarth Stockholder and any
other stockholders who from time to time become party to this Agreement by
execution of a Joinder Agreement.

 

“Swarth Stockholder” shall mean (i) the Initial Swarth Stockholder and (ii) any
Permitted Transferee of the Initial Swarth Stockholder described in clause (i)
of the definition of “Permitted Transferee” (x) which is issued Shares or
becomes the Beneficial Owner of any Shares or is Transferred any Shares by any
other Person and (y) which becomes a party hereto by executing a Joinder
Agreement; provided, however, that no Shares Beneficially Owned by any Investor
Designee or officer or employee of the Company or its subsidiaries shall be
deemed to be Beneficially Owned by the Swarth Stockholder for the purposes of
Articles ‎‎2, ‎3 and ‎4 of this Agreement.

 

“Transfer” shall mean any direct or indirect transfer, donation, sale,
assignment, pledge, hypothecation, grant of a security interest in or other
disposal or attempted disposal (whether by merger, consolidation or otherwise by
operation of law) of all or any portion of a security, any interest or rights in
a security, or any rights under this Agreement, including equity swaps, the
purchasing of puts or effecting similar transactions; provided, however, that
any Transfer of equity securities of any Person, including as a result of a
change of control of such Person, that Beneficially Owns any equity securities
of any Stockholder shall not, by itself, be deemed a Transfer of Shares for the
purposes of this Agreement, unless the equity securities of such Stockholder
constitute such Person’s primary asset or such Person was formed in
contemplation of such Transfer; provided, further, that (i) no Permitted Loan
shall be deemed a Transfer of Shares for purposes of this Agreement and (ii) no
transfer, sale, assignment or other disposal of Shares by any Stockholder in
order to comply with such Stockholder’s indemnification obligations under the
Merger Agreement shall be deemed a Transfer of Shares for purposes of this
Agreement.

 



7

 

 

“Transferee” shall mean the recipient of a Transfer.

 

(c)       Each of the following terms is defined in the Section listed opposite
such term:

 

Terms Section Agreement Preamble Board of Directors ‎2.01(a) CEO Director
‎2.01(a)(iv)(a) Company Preamble Competitive Opportunity ‎8.12 Delaware Courts
‎8.10(a) Indemnitors ‎2.01(h) Initial Lock-up Period ‎4.01(a) Initial OEP
Stockholders Preamble Initial Swarth Stockholder Preamble Investor Designees
‎2.01(a)(iii) Joinder Agreement Preamble JPMC Preamble New Shares Notice
‎6.01(b) OEP III Preamble OEP Designees ‎2.01(a)(ii) Original Agreement Recitals
Other Agreement ‎7.01 Preemptive Right ‎6.01(a) Pro Rata Portion ‎6.01(a)
Receiving Party ‎2.03(a) Selling Stockholders ‎5.01(a) Standstill Agreement
‎4.01(d) Superior Rights ‎7.01 Swarth Designees ‎2.01(a)(iii) Tagging
Stockholders ‎5.01(a) Tag-Along Notice ‎5.01(a)

 

Section 1.03        Effectiveness. This Agreement, and all rights and
obligations hereunder, shall become effective upon the occurrence of the
Effective Time. In the event of any termination of the Merger Agreement prior to
the Effective Time, this Agreement shall be of no force or effect.

 



8

 

 

 

 

ARTICLE 2

Board Matters and Proxy Grant

 

Section 2.01        Board of Directors. From and after the Effective Time:

 

(a)           Board Composition. The board of directors of the Company (the
“Board of Directors”) shall be composed as follows:

 

(i)                 Until the second anniversary of the Effective Time, the
authorized number of directors on the Board of Directors shall be established
and remain at nine (9), except (A) if otherwise approved by the Board of
Directors, acting with the approval of a majority of the Independent Directors,
in connection with the consummation of (x) an acquisition of another business or
assets of another Person by the Company by merger or purchase of the assets or
shares, reorganization or otherwise or (y) an equity investment in the Company
or (B) as may otherwise be approved by the Board of Directors, acting with the
approval of a majority of the Independent Directors and the written consent of
the OEP Stockholders and the Swarth Stockholder. Following the second
anniversary of the Effective Time, the Board of Directors, acting with the
approval of a majority of the Independent Directors, may approve a different
number of directors that shall comprise the Board of Directors.

 

(ii)              (a) At the Effective Time and for so long as the OEP
Stockholders in the aggregate Beneficially Own at least forty-three percent
(43%) of the Shares held by the Initial OEP Stockholders at the Effective Time,
the OEP Stockholders holding an OEP Majority Interest shall have the right (but
not the obligation) to designate as Directors, and the individuals nominated for
election as Directors by or at the direction of the Board of Directors or a
duly-authorized committee thereof shall include, three (3) designees of the OEP
Stockholders (the “OEP Designees”), at least two (2) of whom must, in the good
faith determination of the Nominating and Corporate Governance Committee,
qualify as Independent Directors; (b) from and after the first time that (and
for so long as) the OEP Stockholders in the aggregate Beneficially Own less than
forty-three percent (43%) and at least twenty-nine percent (29%) of the Shares
held by the Initial OEP Stockholders at the Effective Time, the number of OEP
Designees permitted to be designated by the OEP Majority Interest (on behalf of
the OEP Stockholders) pursuant to the foregoing clause (a) shall be reduced to
two (2) Directors, at least one (1) of whom must, in the good faith
determination of the Nominating and Corporate Governance Committee, qualify as
an Independent Director; (c) from and after the first time that (and for so long
as) the OEP Stockholders in the aggregate Beneficially Own less than twenty-nine
percent (29%) and at least fourteen percent (14%) of the Shares held by the
Initial OEP Stockholders at the Effective Time, the number of Investor Designees
permitted to be designated by the OEP Majority Interest (on behalf of the OEP
Stockholders) pursuant to the foregoing clause (a) shall be reduced to one (1)
Director, who need not qualify as an Independent Director; and (d) from and
after the first time that the OEP Stockholders in the aggregate Beneficially Own
less than fourteen percent (14%) of the Shares held by the Initial OEP
Stockholders at the Effective Time, the OEP Stockholders shall have no right to
designate any members of the Board of Directors.

 



9

 

 

(iii)             At the later of the Effective Time or the receipt of CFIUS
Approval and for so long as the Swarth Stockholder Beneficially Owns at least
eighty-eight percent (88%) of the Shares held by the Swarth Stockholder at the
Effective Time, the Swarth Stockholder shall have the right (but not the
obligation) to designate as Directors, and the individuals nominated for
election as Directors by or at the direction of the Board of Directors or a
duly-authorized committee thereof shall include, three (3) designees (the
“Swarth Designees” and together with the OEP Designees, the “Investor
Designees”), at least two (2) of whom must, in the good faith determination of
the Nominating and Corporate Governance Committee, qualify as Independent
Directors; (a) from and after the first time that (and for so long as) the
Swarth Stockholder Beneficially Owns less than eighty-eight percent (88%) and at
least fifty-eight percent (58%) of the Shares issued to the Swarth Stockholder
at the Effective Time pursuant to the Merger Agreement, the number of Swarth
Designees permitted to be designated by the Swarth Stockholder pursuant to the
foregoing clause (a) shall be reduced to two (2) Directors, at least one (1) of
whom must, in the good faith determination of the Nominating and Corporate
Governance Committee, qualify as an Independent Director; (b) and from and after
the first time that (and for so long as) the Swarth Stockholder Beneficially
Owns less than fifty-eight percent (58%) and at least twenty-nine percent (29%)
of the Shares issued to the Swarth Stockholder at the Effective Time pursuant to
the Merger Agreement, the number of Swarth Designees permitted to be designated
by the Swarth Stockholder pursuant to the foregoing clause (a) shall be reduced
to one (1) Director, who need not qualify as an Independent Director; and (c)
from and after the first time that the Swarth Stockholder Beneficially Owns less
than twenty-nine percent (29%) of the Shares issued to the Swarth Stockholder at
the Effective Time pursuant to the Merger Agreement, the Swarth Stockholder
shall have no right to designate any members of the Board of Directors.

 

(iv)             In addition to the Investor Designees, the Nominating and
Corporate Governance Committee shall designate as Directors (a) the Company’s
then-serving Chief Executive Officer (the “CEO Director”) and (b) the remaining
number of designees needed to be added to the Board of Directors so that the
Board of Directors has no vacancies.

 

(b)          Obligation to Vote. For as long as the OEP Stockholders or the
Swarth Stockholder have a right to designate any members of the Board of
Directors pursuant to ‎Section 2.01(a):

 

(i)               The Company shall take all Necessary Actions within its
control to cause the individuals designated in accordance with ‎Section 2.01(a)
to be nominated for election to the Board of Directors, shall solicit proxies in
favor thereof, and at each meeting of the stockholders of the Company at which
Directors are to be elected, shall recommend that the stockholders of the
Company elect to the Board of Directors each such individual nominated for
election at such meeting.

 



10

 

 

(ii)              Each OEP Stockholder shall take all Necessary Actions within
its control to vote (a) all Shares affirmatively in favor of the election of
each Swarth Designee and (b) with respect to each Person nominated to serve as a
Director by the Nominating and Corporate Governance Committee (other than an
Investor Designee), either (i) all Shares affirmatively in favor of the election
of such Person or (ii) in the same proportion as the Shares not Beneficially
Owned by the OEP Stockholders are voted affirmatively in favor of, or to
withhold authority with respect to the election of, such Person.

 

(iii)            The Swarth Stockholder shall take all Necessary Actions within
its control to vote (a) all Shares affirmatively in favor of the election of
each OEP Designee and (b) with respect to each Person nominated to serve as a
Director by the Nominating and Corporate Governance Committee (other than an
Investor Designee), either (i) all Shares affirmatively in favor of the election
of such Person or (ii) in the same proportion as the Shares not Beneficially
Owned by the Swarth Stockholder are voted affirmatively in favor of, or to
withhold authority with respect to the election of, such Person.

 

(iv)             The Company, each OEP Stockholder and the Swarth Stockholder
shall take all Necessary Actions within its control to (a) effect or cause any
removal required pursuant to ‎Section 2.01(f), subject, in the case of a removal
pursuant to clause (a) or (e) of ‎Section 2.01(f)(i), to the prior direction or
approval of the Nominating and Corporate Governance Committee, and (b) cause an
appropriate successor Director to be elected or appointed to fill such vacancy
pursuant to ‎Section 2.01(a)(ii) or ‎(a)(iii), as applicable.

 

(c)           Nominee Qualifications.

 

(i)                Each Director shall, at the time of his or her nomination or
appointment as a Director and at all times thereafter until such individual
ceases to serve as a Director, meet and comply with, in the good faith
determination of the Nominating and Corporate Governance Committee, any
qualification criteria adopted by the Nominating and Corporate Governance
Committee, including without limitation the requirements of applicable Law, the
Nasdaq Rules, the SEC rules and corporate governance policies adopted by the
Board of Directors that are consistent with the terms set forth herein, all of
which criteria shall be consistently applied by the Nominating and Corporate
Governance Committee.

 

(ii)              In addition to the criteria set forth in ‎Section 2.01(c)(i),
each Independent Director shall, at the time of his or her nomination or
appointment as a Director and at all times thereafter until such individual
ceases to serve as a Director, qualify as an Independent Director in the good
faith determination of the Nominating and Corporate Governance Committee.

 



11

 

 

(d)           Initial Designees. The initial OEP Designees pursuant to the
provisions of ‎Section 2.01(a)(ii) shall be three individuals identified in
writing by the OEP Stockholders to the other parties hereto on or prior to the
date hereof. The initial Swarth Designees pursuant to the provisions of ‎Section
2.01(a)(iii) shall be three individuals identified in writing by the Swarth
Stockholder to the other parties hereto on or prior to the date hereof. The
Company shall take all Necessary Actions to cause (i) the initial OEP Designees
to be appointed to the Board of Directors at the Effective Time (to the extent
not already on the Board of Directors) and (ii) the initial Swarth Designees to
be appointed to the Board of Directors at the later of the Effective Time or the
receipt of CFIUS Approval.

 

(e)           Procedures for Election. Except as set forth herein, each Director
shall be nominated for election and elected or appointed as provided in the
Charter and Bylaws.

 

(f)            Removal and Vacancies.

 

(i)               Except as provided in ‎Section 2.01(a)(ii), ‎Section
2.01‎(a)(iii) or as required by applicable Law, the parties hereto agree that no
Director designated pursuant to ‎Section 2.01(a)(ii) or ‎Section 2.01‎(a)(iii)
may be removed from office unless (a) such Director fails to meet the
qualification criteria set forth in ‎Section 2.01(c); (b) in the case of an OEP
Designee, such removal is directed or approved by the OEP Majority Interest (on
behalf of the OEP Stockholders); (c) in the case of a Swarth Designee, such
removal is directed or approved by the Swarth Stockholder; (d) in the case of
the CEO Director, pursuant to ‎Section 2.01(f)(iii) or (e) in the case of a
Director designated pursuant to ‎Section 2.01‎(a)(iv), such removal is directed
or approved by the Nominating and Corporate Governance Committee.

 

(ii)              If at any time any Director ceases to serve on the Board of
Directors (whether due to death, disability, resignation, removal or otherwise),
the Person or Persons that designated or nominated such Director pursuant to
‎Section 2.01(a)(ii), ‎Section 2.01‎(a)(iii) or ‎Section 2.01‎(a)(iv) shall
designate or nominate a successor to fill the vacancy created thereby on the
terms and subject to the conditions of ‎Section 2.01(a)(ii), ‎Section
2.01‎(a)(iii) or ‎Section 2.01‎(a)(iv), respectively. In the event that (x) the
OEP Stockholders do not, pursuant to ‎Section 2.01(a)(ii), or (y) the Swarth
Stockholder does not, pursuant to ‎Section 2.01‎(a)(iii), in either case, have
the right to designate an individual to fill such vacancy, then such vacancy may
be filled as provided in the Charter and the Bylaws.

 

(iii)            If for any reason the CEO Director shall cease to serve as the
Chief Executive Officer of the Company, the Company shall seek to obtain the
immediate resignation of the CEO Director as a Director of the Company
contemporaneously with such CEO Director’s termination of service to the Company
as its Chief Executive Officer. In the event such resignation is not effective
within ten (10) days of such termination of service, upon the written request of
the OEP Majority Interest (on behalf of the OEP Stockholders) or the Swarth
Stockholder, the Company shall call a special meeting of stockholders or seek
the written consents of stockholders, in each case to approve or consent to the
removal of the CEO Director (if permitted by applicable Law, the Charter and the
Bylaws). Any employment agreement between the Company and any Chief Executive
Officer of the Company shall contain a requirement that the Chief Executive
Officer of the Company resign as the CEO Director contemporaneously with
termination of his service as the Chief Executive Officer of the Company.
Notwithstanding anything to the contrary in the foregoing, an individual who
formerly served as the CEO Director and/or Chief Executive Officer of the
Company may be nominated, designated, and/or elected as a Director of the
Company other than the CEO Director in accordance with Section ‎2.01(a) above.

 



12

 

 

(iv)             In the event that the OEP Stockholders cease to have the right
to designate a person to serve as a Director pursuant to ‎Section 2.01(a)(ii),
if requested by a majority of the Directors then serving on the Board of
Directors (other than any OEP Designees), that number of Directors for which the
OEP Stockholders cease to have the right to designate to serve as a Director
shall resign within one (1) month or, if earlier, such time as such Director’s
successor is appointed or elected (provided that, subject to the requirements
set forth in ‎Section 2.01(a)(ii), the OEP Majority Interest shall have the
authority to select which such particular Director or Directors will resign;
provided, further, that no Director designated by the OEP Stockholders shall be
required to resign prior to the first anniversary of the Effective Time).

 

(v)               In the event that the Swarth Stockholder ceases to have the
right to designate a person to serve as a Director pursuant to ‎Section
2.01‎(a)(iii), if requested by a majority of the Directors then serving on the
Board of Directors (other than any Swarth Designees), that number of Directors
for which the Swarth Stockholder cease to have the right to designate to serve
as a Director shall resign within one (1) month or, if earlier, such time as
such Director’s successor is appointed or elected (provided that, subject to the
requirements set forth in ‎Section 2.01‎(a)(iii), the Swarth Stockholder shall
have the authority to select which such particular Director or Directors will
resign; provided further, that no Director designated by the Swarth Stockholder
shall be required to resign prior to the first anniversary of the Effective
Time).

 

(g)           Compensation; Expenses. Each Investor Designee shall be entitled
to the same retainer, equity compensation and other fees or compensation that is
paid to the non-executive directors of the Company for his or her service as a
Director, including any service on any committee of the Board of Directors. Each
Director shall be entitled to reimbursement from the Company for his or her
reasonable out-of-pocket expenses (including travel) incurred in attending any
meeting of the Board of Directors or any committee thereof or governing body of
any subsidiary of the Company or any committee thereof.

 



13

 

 

(h)           Indemnification; Insurance. The Company shall not alter, in any
manner adverse to the Investor Designees, any rights to indemnification and
exculpation from liabilities currently afforded to members of the Board of
Directors pursuant to the Charter, the Bylaws or any indemnification agreement,
in each case, as in effect as of the Effective Time. The Company shall use
commercially reasonable efforts to continue to maintain in effect directors’ and
officers’ liability insurance and fiduciary liability insurance with benefits,
terms, conditions, retentions and levels of coverage that are at least as
favorable, in the aggregate, to the insureds as provided in the Company’s
existing policies as of the Effective Time. The Company hereby acknowledges that
certain Investor Designees may have rights to indemnification, advancement of
expenses and/or insurance provided by Persons other than the Company and its
subsidiaries (collectively, the “Indemnitors”). The Company hereby agrees that,
with respect to an action, suit or proceeding brought against an Investor
Designee by reason of the fact that such Investor Designee is or was a director
of the Company (a) the Company and its subsidiaries are the indemnitor of first
resort (i.e., their obligations to the Investor Designees are primary and any
obligation of the Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by any Investor Designee are
secondary), (b) the Company and its subsidiaries shall be required to advance
the full amount of expenses incurred by any Investor Designee and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement, in each case, to the extent legally permitted and as
required by the terms of this Agreement, the Charter, the Bylaws, and
certificate of incorporation, certificate of formation, bylaws, limited
partnership agreement or limited liability company agreement or comparable
organizational documents of any of the Company’s subsidiaries (or any other
agreement between the Company or any of its subsidiaries and any such Investor
Designee related to indemnification), without regard to any rights such Investor
Designee may have against the Indemnitors, and, (c) the Company and its
subsidiaries irrevocably waive, relinquish and release the Indemnitors from any
and all claims against the Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Company further agrees that
no advancement or payment by an Indemnitor on behalf of an Investor Designee
with respect to any claim for which such Investor Designee has sought
indemnification from the Company or its subsidiaries shall affect the foregoing
and the applicable Indemnitor shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of such Investor Designee against the Company and its subsidiaries.

 

(i)             No Liability for Election of Recommended Directors. To the
fullest extent permitted by applicable Law, none of the OEP Stockholders or the
Swarth Stockholder shall have any liability as a result of designating an
individual for election as a Director for any act or omission by such designated
individual in his or her capacity as a Director of the Company, nor shall the
OEP Stockholders or the Swarth Stockholder have any liability as a result of
voting for any such designee in accordance with the provisions of this
Agreement.

 

(j)           Eligible Investor Shares. For the purpose of determining the
number of the Investor Designees that the OEP Stockholders or the Swarth
Stockholder shall be entitled to designate pursuant to ‎Section 2.01(a)(ii) or
‎Section 2.01‎(a)(iii), respectively, the calculation of Shares held by the OEP
Stockholders or the Swarth Stockholder, respectively, shall exclude all Shares
acquired by the OEP Stockholders or the Swarth Stockholder, respectively, after
the Effective Time, except for the Shares acquired by the OEP Stockholders or
the Swarth Stockholder, respectively, after the Effective Time pursuant to the
Preemptive Rights under ‎Section 6.01.

 



14

 

 

Section 2.02        Committees of the Board of Directors.

 

(a)           From and after the Effective Time, the Company shall, and each of
the OEP Stockholder and the Swarth Stockholder shall, use its reasonable best
efforts to, cause the Board of Directors to establish and maintain the following
committees: (i) an Audit Committee, (ii) a Compensation Committee and (iii) a
Nominating and Corporate Governance Committee. The Board of Directors may also
establish and maintain any other committee as the Board of Directors shall
determine in its discretion.

 

(b)           For as long as the OEP Stockholders have the right to designate at
least two (2) Directors:

 

(i)               The Nominating and Corporate Governance Committee shall be
comprised of three (3) Independent Directors, at least one (1) of whom shall be
an OEP Designee.

 

(ii)              The Nominating and Corporate Governance Committee shall
determine the size and membership of each of the Audit Committee, the
Compensation Committee and all other committees established by the Board of
Directors, provided that (a) such determination shall be subject in all cases to
the Company’s obligation to comply with any applicable independence requirements
under the Nasdaq Rules and SEC rules (and in the case of the Nominating and
Corporate Governance Committee, with such Investor Designees otherwise being
Independent Directors) and compliance with the requirements of Section 162(m) of
the Internal Revenue Code to have a compensation committee comprised solely of
two (2) or more outside directors; and (b) if consistent with the foregoing
clause (a), for as long as the OEP Stockholders have the right to designate at
least one (1) Director who is eligible to serve on such committee under the
applicable requirements described in clause (a), at least one (1) member of each
such committee shall be an OEP Designee.

 

(c)           For as long as the Swarth Stockholder has the right to designate
at least two (2) Directors:

 

(i)               The Nominating and Corporate Governance Committee shall be
comprised of three (3) Independent Directors, at least one (1) of whom shall be
a Swarth Designee.

 

(ii)              The Nominating and Corporate Governance Committee shall
determine the size and membership of each of the Audit Committee, the
Compensation Committee and all other committees established by the Board of
Directors, provided that (a) such determination shall be subject in all cases to
the Company’s obligation to comply with any applicable independence requirements
under the Nasdaq Rules and SEC rules (and in the case of the Nominating and
Corporate Governance Committee, with such Investor Designees otherwise being
Independent Directors) and compliance with the requirements of Section 162(m) of
the Internal Revenue Code to have a compensation committee comprised solely of
two (2) or more outside directors; and (b) if consistent with the foregoing
clause (a), for as long as the Swarth Stockholder has the right to designate at
least one (1) Director who is eligible to serve on such committee under the
applicable requirements described in clause (a), at least one (1) member of each
such committee shall be a Swarth Designee.

 



15

 

 

(d)           The Nominating and Corporate Governance Committee shall determine
the size and membership of any committee of the Board of Directors established
to consider any transaction between any OEP Stockholder, any Swarth Stockholder
or any of their respective Affiliates, on the one hand, and the Company, on the
other hand, provided that such determination shall be subject in all cases to
each member thereof being disinterested in the good faith determination of the
Nominating and Corporate Governance Committee.

 

(e)           No OEP Stockholder or Swarth Stockholder shall knowingly
circumvent the director nominee process established by the Board of Directors’
Nominating and Corporate Governance committee in accordance with the terms of
this Agreement through proxy solicitations or contests.

 

(f)           For as long as the OEP Stockholders have the right to designate at
least two (2) Directors under ‎Section 2.01(a)(ii), (i) an OEP Designee shall be
the Chairman of each of the Nominating and Corporate Governance Committee and
the Compensation Committee and (ii) only in the case that the Swarth Stockholder
does not have the right to designate at least two (2) Directors under ‎Section
2.01(a)(iii), an OEP Designee shall be the Chairman of the Audit Committee.

 

(g)           For as long as the Swarth Stockholder has the right to designate
at least two (2) Directors under ‎Section 2.01(a)(iii), (i) a Swarth Designee
shall be the Chairman of the Audit Committee and (ii) only in the case that the
OEP Stockholders do not have the right to designate at least two (2) Directors
under ‎Section 2.01(a)(ii), a Swarth Designee shall be the Chairman of each of
the Nominating and Corporate Governance Committee and the Compensation
Committee.

 

(h)           Each provision of this ‎Section 2.02 shall (unless such provision
otherwise expires earlier in accordance with its terms) expire on such date as
when neither the OEP Stockholders nor the Swarth Stockholder have a right to
designate any OEP Designees under ‎Section 2.01(a)(ii) or Swarth Designees under
‎Section 2.01(a)(iii), respectively.

 

Section 2.03        Additional Management Provisions.

 

(a)           Each OEP Stockholder, the Swarth Stockholder and the Company
agrees and acknowledges that, subject to applicable Law (including the Investor
Designees’ fiduciary duties thereunder), the Investor Designees may not share
Confidential Information other than Company Information with the OEP
Stockholders or the Swarth Stockholder, as applicable, and their respective
underlying direct or indirect members or controlling parent entities, or general
or limited partners, each of whom have a need to know such information (each
such party for purposes of this Section, a “Receiving Party”) and solely to be
used in connection with such Stockholders’ management of their ownership of the
Shares (and for no other purpose). As a condition to sharing such Company
Information to a Receiving Party, each OEP Stockholder or Swarth Stockholder, as
applicable, shall (i) require such Receiving Party to agree to be bound by
confidentiality obligations substantially similar to (and no less restrictive
than) those set forth in ‎Section 2.03(b) as though it were a party hereto, and
(ii) advise any such Receiving Party that such Company Information is being
provided subject to limitations upon use and may include material non-public
information and that applicable securities laws impose restrictions on trading
securities when in possession of such information and on communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to trade in such securities. For the
purposes of this ‎Section 2.03, the application of internal policies and
procedures of the recipient Stockholder (or, in the case of the OEP
Stockholders, of JPMorgan Chase & Co.) regarding confidentiality shall satisfy
the conditions of sharing such Confidential Information under this ‎Section
2.03(a).

 



16

 

 

(b)          Each Receiving Party shall keep all Confidential Information
confidential and will not, except as permitted below, without the prior written
consent of the Company, disclose any Confidential Information; provided,
however, that such Receiving Party may disclose Company Information only to the
extent (and in the manner): (i) requested or required by applicable Law or
pursuant to judicial process (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process including pursuant to regulations of any
applicable stock exchange), which such Receiving Party shall reasonably promptly
notify the Company (if legally permitted) of the nature, scope and contents of
such disclosure; (ii) required pursuant to a routine examination by any
regulatory authority (including self-regulatory authority) not specifically
targeted to the Company or the Company Information, which such Receiving Party
shall, to the extent practicable and legally permissible, as applicable, (a)
reasonably promptly notify the Company of the nature, scope and contents of such
disclosure and (b) advise the applicable regulatory authority (including
self-regulatory authority) of the confidential nature of such Company
Information; (iii) used by such Receiving Party’s attorneys, auditors or
professional consultants on behalf of the Receiving Party; or (iv) such
information is required to be disclosed in connection with any litigation or
disputes involving that such Receiving Party. Notwithstanding any other
provision hereof, with respect to each Receiving Party, the terms Confidential
Information and Company Information shall not include information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by such Receiving Party in violation of this ‎Section 2.03(b), (ii)
was within such Receiving Party’s possession on a non-confidential basis prior
to it being furnished or disclosed to such Receiving Party by or on behalf of
the Company, provided that such Receiving Party did not know that the source of
such information was bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company
with respect to such information, (iii) becomes available to such Receiving
Party from a source other than the Company or any of its representatives,
provided that such Receiving Party did not know at the time of receipt of such
information that the source is bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
Company with respect to such information, or (iv) is independently developed by
or on behalf such Receiving Party without use of the Confidential Information of
the Company. An OEP Stockholder shall be responsible for any breach of this
‎Section 2.03(b) by any such Receiving Party to whom such OEP Stockholder
provided Company Information to the same extent as if such breach had been
committed by such OEP Stockholder and a Swarth Stockholder shall be responsible
for any breach of this ‎Section 2.03(b) by any such Receiving Party to whom such
Swarth Stockholder provided Company Information to the same extent as if such
breach had been committed by such Swarth Stockholder.

 



17

 

 

(c)           The OEP Stockholders, the Swarth Stockholder and the Company
hereby agree, notwithstanding anything to the contrary in any other agreement or
at law or in equity, that, to the maximum extent permitted by applicable Law,
when the OEP Stockholders or the Swarth Stockholder take any action under this
Agreement, in their respective capacities as stockholders of the Company, to
give or withhold its consent, the party taking such action shall have no duty
(fiduciary or other) to consider the interests of the Company or the other
stockholders of the Company and may act exclusively in its own interest;
provided, however, that the foregoing shall in no way affect the obligations of
the parties hereto to comply with the provisions of this Agreement.

 

(d)           Each of the parties covenants and agrees to take all Necessary
Actions within its control to ensure that the Charter and the Bylaws do not, at
any time, conflict with the provisions of this Agreement.

 

Section 2.04        Certain Transactions.

 

(a)           For as long as the OEP Stockholders have a right to designate any
OEP Designees under ‎Section 2.01(a)(ii), the Company shall not enter into any
agreement or transaction (including any Change of Control Transaction) with any
OEP Stockholder or any of its Affiliates, without obtaining the prior approval
of a majority of the disinterested Directors then serving on the Board of
Directors.

 

(b)           For as long as the Swarth Stockholder has a right to designate any
Swarth Designees under ‎Section 2.01(a)(iii), the Company shall not enter into
any agreement or transaction (including any Change of Control Transaction) with
any Swarth Stockholder or any of its Affiliates, without obtaining the prior
approval of a majority of the disinterested Directors then serving on the Board
of Directors.

 

Section 2.05        Removal of Chairman. The Chairman of the Board of Directors
shall serve during the period beginning on the Effective Time and ending on date
of the Company’s first annual meeting of stockholders after the Effective Time.
The Board of Directors may elect a replacement Chairman of the Board of
Directors in connection with or following the Company’s first annual meeting of
stockholders after the Effective Time, subject to the terms of this Agreement,
the Charter and Bylaws.

 



18

 

 

Section 2.06        Irrevocable Proxy Grant. If the CFIUS Approval has not been
obtained prior to the Effective Time, then from the Effective Time until the
receipt of the CFIUS Approval, the Swarth Stockholder hereby irrevocably
appoints as its proxy and attorney-in-fact, the Company and any person
designated in writing by the Company, each of them individually, with full power
of substitution and resubstitution, to vote, in connection with any matters with
respect to which stockholders of the Company cast votes of Shares during such
period, any and all Shares held by the Swarth Stockholder that represent more
than 9.99% of the consolidated voting power of all issued and outstanding Shares
held by all stockholders of the Company entitled to vote on such matters (and,
for the avoidance of doubt, the proxy contemplated by this sentence shall not be
deemed granted with respect to any Shares held by the Swarth Stockholder that
represent 9.99% or less of the consolidated voting power of all issued and
outstanding Shares held by all stockholders of the Company entitled to vote on
such matters). The Company and any person designated by it to exercise the proxy
granted by this Section 2.06 shall vote or cause to be voted the Shares subject
to the proxy granted by this Section 2.06 on each matter with respect to which
stockholders of the Company cast votes of Shares pro rata in accordance with how
the holders of Shares, other than the Swarth Stockholder, vote their Shares on
such matters. The Swarth Stockholder intends this proxy to be irrevocable and
unconditional at all times prior to receipt of the CFIUS Approval and coupled
with an interest and will take such further action or execute such other
instruments as may be reasonably necessary to effect the intent of this proxy.
The proxy grant in this Section 2.06 shall expire and be of no force or effect
immediately, and automatically and without any required action from any Person,
upon such time as the CFIUS Approval is obtained.

 

ARTICLE 3

Standstill Provisions

 

Section 3.01        Standstill.

 

(a)           Except as expressly permitted herein, no Stockholder nor any of
its Affiliates shall: (i) effect, agree, seek or make any proposal or offer with
respect to, or announce any intention with respect to or cause or participate in
or in any way assist, facilitate or encourage any other Person to effect or
seek, directly or indirectly, (a) any acquisition of Beneficial Ownership of any
Shares or any security that is convertible into Shares or any assets,
indebtedness or businesses of the Company or any of its subsidiaries, (b) any
financing of the acquisition of any Shares or any security convertible into
Shares, (c) any tender or exchange offer, merger or other business combination
involving the Company or any of its subsidiaries or assets of the Company or any
of its subsidiaries constituting a significant portion of the consolidated
assets of the Company and its subsidiaries, (d) any recapitalization,
restructuring, liquidation, dissolution or Change of Control Transaction, or (e)
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the SEC) to vote any Shares or any consent solicitation or stockholder proposal,
(ii) except in accordance with this Agreement, form, join or in any way
participate in “a group” (as defined under the Exchange Act) with respect to the
Company or enter into any voting agreement or otherwise act in concert with any
Person or Group in respect of any voting Shares, (iii) except in accordance with
this Agreement, otherwise act, alone or in concert with others, to seek
representation on the Board of Directors (other than pursuant to non-public
negotiations or discussions with the Company and the Board of Directors that
would not reasonably be expected to cause the Company to make a public
announcement under applicable Law regarding the subject matter thereof or any of
the types of matters set forth in clause ‎(i) above); (iv) take any action which
would or would reasonably be expected to cause the Company to make a public
announcement under applicable Law regarding any of the types of matters set
forth in clause ‎(i) above; (v) enter into any discussions or arrangements with
any Person with respect to any of the foregoing; or (vi) request that the
Company amend or waive any provision of this ‎Section 3.01(a).

 



19

 

 

(b)           ‎Section 3.01(a) shall not prohibit or prevent:

 

(i)               any acquisition of Beneficial Ownership of any Shares, or any
security that is convertible into Shares, by any Stockholder or its Affiliates
if such acquisition would not result in such Stockholder and its Affiliates in
the aggregate Beneficially Owning a number of voting Shares that is greater than
one hundred twenty percent (120%) of the Baseline Amount;

 

(ii)              any acquisition of Beneficial Ownership of any Shares, or any
security that is convertible into Shares, issued by the Company to Stockholders
or their Affiliates pursuant to any stock split, stock dividend or the like
effected by the Company;

 

(iii)             any acquisition of Beneficial Ownership of any Shares, or any
security that is convertible into Shares, by any Stockholder or its Affiliates
pursuant to Transfers effected on the Nasdaq Stock Market or other nationally
recognized securities exchange following the issuance of any new voting Shares
by the Company as consideration in the acquisition of another business or assets
of another Person by the Company by merger or purchase of the assets or shares,
reorganization or otherwise; provided, that immediately following such
acquisition of Shares such Stockholder and its Affiliates, in the aggregate, do
not Beneficially Own a percentage of the total issued and outstanding voting
Shares that is greater than the percentage of Shares Beneficially Owned by such
Stockholder and its Affiliates, in the aggregate, immediately prior to such
issuance;

 

(iv)             any acquisition of Beneficial Ownership of Shares issued
(including pursuant to exercise of stock options granted) to any Investor
Designee or any officer or employee of the Company or its subsidiaries in
respect of such Director’s service on the Board of Directors or such officer’s
or employee’s employment with the Company or its subsidiaries;

 

(v)               any acquisition of Beneficial Ownership of any Shares pursuant
to the exercise of Preemptive Rights under ‎Section 6.01;

 



20

 

 

(vi)             in the case of the Swarth Stockholder, any acquisition of
Beneficial Ownership of Shares issued pursuant to the Merger Agreement;

 

(vii)            Transfers of Shares permitted by and made in accordance with
‎ARTICLE 4;

 

(viii)           any acquisition of Beneficial Ownership of any Shares, or any
security that is convertible into Shares or any other action that would
otherwise be prohibited by ‎Section 3.01(a), by (A) any OEP Stockholder or any
of its Affiliates, (B) any Swarth Stockholder or any of its Affiliates, in each
case, if approved in advance by a majority of the disinterested Directors then
serving on the Board of Directors (including pursuant to any merger, acquisition
or other transaction that is approved in advance by a majority of the
disinterested Directors then serving on the Board of Directors).

 

(ix)             any transaction, discussions, or arrangements solely between or
among the OEP Stockholders and their Affiliates or between or among the Swarth
Stockholder and its Affiliates; or

 

(x)               any Director who is an Investor Designee from engaging, in his
or her capacity as such, in confidential discussions with the Board of Directors
regarding one or more transactions that would otherwise be prohibited by
‎Section 3.01(a) so long as such discussions would not reasonably be expected to
result in public disclosure by the OEP Stockholders, the Swarth Stockholder or
the Company under applicable Law, including requirements of the SEC or any
applicable stock exchange.

 

(c)           All of the restrictions set forth in this ‎Section 3.01 shall
terminate upon the earlier to occur of (i) in respect of the Stockholders and
their Affiliates, the entry by the Company into a definitive agreement with any
Person providing for a Change of Control Transaction and (ii) (A)  in respect of
the OEP Stockholders and their Affiliates, such date as the OEP Stockholders no
longer have a right to designate any Investor Designees under ‎Section
2.01(a)(ii) or (B) in respect of the Swarth Stockholder and their Affiliates,
such date as the Swarth Stockholder no longer has a right to designate any
Investor Designees under ‎Section 2.01(a)(iii).

 

(d)           Notwithstanding anything to the contrary in ‎Section 8.02 and
‎Section 8.07, the provisions of this ‎ARTICLE 3 may not be terminated, amended
or modified unless such termination, amendment or modification is approved by
(i) at least six (6) Directors, or at least two-thirds of the members of the
Board of Directors if the Board of Directors at such time does not have nine (9)
Directors, and (ii) a majority of the Independent Directors.

 

Section 3.02        Nonapplicability to Certain Affiliates. Notwithstanding
anything in this Agreement to the contrary, neither the standstill restrictions
in ‎Section 3.01(a) nor any other provision of this Agreement nor any other
agreement between any of the OEP Stockholders or their Affiliates, on the one
hand, and the Company or its subsidiaries, on the other, shall in any way
restrict, prohibit or otherwise restrain JPMorgan Chase & Co. and its
Affiliates, from operating in the ordinary course of business or engaging in
their respective ordinary course business activities, whether through its
corporate investment banking division, or asset and wealth management division,
or otherwise.

 



21

 

 

Section 3.03        Nonintervention by Company. The Company shall not, and shall
not permit any of its subsidiaries to, take any action that would directly
impair the ability of the Stockholders or their Affiliates to exercise their
rights under ‎Section 3.01(b).

 

ARTICLE 4
Transfer Restrictions

 

Section 4.01        Transfer Restrictions.

 

(a)           Except as otherwise approved by a majority of the disinterested
Directors then serving on the Board of Directors, beginning at the Effective
Time and during the period of one hundred and eighty (180) days thereafter (the
“Initial Lock-Up Period”), no OEP Stockholder or Swarth Stockholder may Transfer
any voting Shares that it Beneficially Owns to any Person, other than a
Permitted Transferee or as may be required as a result of a Regulatory
Requirement. Except as otherwise approved by a majority of the disinterested
Directors then serving on the Board of Directors, beginning at the expiration of
the Initial Lock-Up Period and during the period of one hundred and eighty (180)
days thereafter, no OEP Stockholder or Swarth Stockholder may Transfer voting
Shares (i) representing more than fifty percent (50%) of the voting Shares that
such Stockholder in the aggregate Beneficially Owns as of the Effective Time to
any Person and (ii) other than (A) pursuant to a Marketed Underwritten Public
Offering (as defined in the Registration Rights Agreement), (B) to a Permitted
Transferee or (C) as may be required as a result of a Regulatory Requirement.

 

(b)           From and after the end of the Initial Lock-Up Period and until the
third (3rd) anniversary of the Effective Time, except as otherwise approved by a
majority of the disinterested Directors then serving on the Board of Directors,
no Stockholder may Transfer any voting Shares that it Beneficially Owns to any
Person, other than a Permitted Transferee or as may be required as a result of a
Regulatory Requirement, if:

 

(i)               such Transfer (or series of related Transfers) involves more
than fifteen percent (15%) of the then-outstanding voting Shares; or

 

(ii)              such Transferee (together with its Affiliates), to the
knowledge of such Stockholder, would Beneficially Own, after giving effect to
such Transfer (or series of related Transfers), more than fifteen percent (15%)
of the then outstanding voting Shares; provided, that the foregoing restriction
shall not apply to a Transfer made by such Stockholder in a block trade (without
knowledge by such Stockholder of the identity of the ultimate Transferee at the
time of such Transfer) to a broker-dealer that is instructed by such Stockholder
to comply with the Transfer restrictions of this ‎ARTICLE 4 with respect to any
subsequent Transfer by such broker-dealer to the ultimate Transferee.

 



22

 

 

(c)           (A) Until such time as the OEP Stockholders no longer have a right
to designate any Investor Designees under ‎Section 2.01(a)(ii), and except as
otherwise approved by a majority of the disinterested Directors then serving on
the Board of Directors, no OEP Stockholder may Transfer pursuant to Rule 144
under the Securities Act (other than in a privately negotiated sale, including
block trades) any voting Shares that it Beneficially Owns if after giving effect
to such Transfer (or series of related Transfers) such Stockholder (together
with its Affiliates), in the aggregate, would Transfer more than one percent
(1%) of the then outstanding voting Shares in any one (1) calendar quarter and
(B) until such time as the Swarth Stockholder no longer has a right to designate
any Investor Designees under ‎Section 2.01(a)(iii), and except as otherwise
approved by a majority of the disinterested Directors then serving on the Board
of Directors, the Swarth Stockholder may not Transfer pursuant to Rule 144 under
the Securities Act (other than in a privately negotiated sale, including block
trades) any voting Shares that it Beneficially Owns if after giving effect to
such Transfer (or series of related Transfers) such Stockholder (together with
its Affiliates), in the aggregate, would Transfer more than one percent (1%) of
the then outstanding voting Shares in any one (1) calendar quarter. For the
avoidance of doubt, the restrictions in this ‎Section 4.01(c) do not apply to
Transfers in connection with a bona fide public offering pursuant to an
effective registration statement filed under the Securities Act, including
pursuant to the Registration Rights Agreement.

 

(d)           The restrictions in ‎Section 4.01(b) shall not apply with respect
to any Transferee that agrees in writing to (and to cause any subsequent
Transferee to) be bound by, and comply with, the terms and conditions of
‎Section 3.01 of this Agreement by executing a Joinder Agreement with respect to
such Section or, in the alternative, enters into a separate agreement with the
Company (the “Standstill Agreement”) that contains standstill restrictions that
are at least as favorable to the Company as the terms of and conditions of
‎Section 3.01; provided, however, that the terms and conditions of ‎Section 3.01
or the corresponding requirements of the Standstill Agreement, as applicable,
shall terminate and no longer apply with respect to any such Transferee (or
subsequent Transferee, as the case may be) upon the earlier of (i) the third
(3rd) anniversary of the Effective Time and (ii) such date as when such
Transferee (or subsequent Transferee, as the case may be) and its Affiliates, in
the aggregate, Beneficially Own not more than fifteen percent (15%) of the then
outstanding voting Shares. Upon notice given by an OEP Stockholder or the Swarth
Stockholder, as applicable, to the Company that such OEP Stockholder or the
Swarth Stockholder, as applicable, is exploring a potential transfer of its
Shares to a Transferee that will, together with its Affiliates, in the
aggregate, Beneficially Own fifteen percent (15%) or more of the then
outstanding voting Shares, which notice shall be given to the Company at least
fifteen (15) days prior to any such proposed Transfer, the Company shall
negotiate in good faith and use its commercially reasonable efforts to enter
into a customary confidentiality agreement with any potential Transferee
identified by an OEP Stockholder or the Swarth Stockholder, as applicable, to
the Company and to enter a Standstill Agreement and such other related and
customary transfer documentation with a Transferee (as applicable).

 

(e)           Notwithstanding any restrictions in this ‎Section 4.01 (but
subject to ‎Section 2.04 and ‎Section 4.02), each Stockholder shall be permitted
to tender any voting Shares it Beneficially Owns pursuant to a public tender
offer made to all holders of Shares so long as a majority of the disinterested
Directors then serving on the Board of Directors has recommended to the holders
of Shares that they accept such tender offer and tender their Shares in such
tender offer.

 



23

 

 

Section 4.02        Change of Control Transactions. Neither the OEP Stockholders
nor the Swarth Stockholder shall enter into any definitive agreement with any
Person providing for a Change of Control Transaction or participate in or in any
way support, assist, facilitate or encourage any other Person to effect or seek,
directly or indirectly, a Change of Control Transaction, including by
Transferring any Shares in connection with a public tender or similar takeover
offer made to all holders of Shares for all Shares, in each case, if as a result
of such Change of Control Transaction the OEP Stockholders or the Swarth
Stockholder, respectively, or their respective Affiliates, would receive per
Share consideration in excess of the per Share consideration to be received by
the other holders of Shares (provided, however, that if the holders of Shares
are granted the right to elect to receive one of two or more alternative forms
of consideration, the foregoing provision shall be deemed satisfied if each
holder of Shares is granted identical election rights), except as otherwise
approved by a majority of the disinterested Directors then serving on the Board
of Directors.

 

Section 4.03        Facilitation of Private Sales. In connection with a proposed
Transfer of Shares by any OEP Stockholder or the Swarth Stockholder of at least
five (5) percent of the outstanding Shares that is permitted by this Agreement,
the Company shall use all commercially reasonable efforts to facilitate such
Transfer, including making available for review by the proposed purchasers and
their financing sources and other transaction participants, and their respective
advisors, financial and other records, corporate documents and documents
relating to the business of the Company and its subsidiaries reasonably
requested by the selling Stockholder (subject to the execution of a customary
confidentiality agreement), making available senior management of the Company
for customary management presentations, due diligence and drafting activity (in
each case, upon reasonable notice and at such reasonable times as such
requesting Stockholder may request) and obtaining any required consents of third
parties and governmental authorities; provided, however, that the Company shall
not be required to enter into any agreements including purchase and sale
agreements with the proposed purchasers, their financing sources or other
transaction participants, or to provide any representations and warranties in
connection with such proposed Transfer; and provided, further, that the
Transferring Stockholder shall (i) indemnify the Company for any losses and (ii)
reimburse the Company for any reasonable out-of-pocket expenses, in each case,
incurred by the Company in connection with any facilitation efforts pursuant to
this Section ‎4.03.

 

Section 4.04        Legend. Each OEP Stockholder and the Swarth Stockholder
consents to the placement of the following legend on any certificate
representing Shares:

 

“THE SALE OR OTHER DISPOSITION OF ANY OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IS RESTRICTED BY THE AMENDED AND RESTATED STOCKHOLDERS AGREEMENT,

 



24

 

 

 

DATED AS OF MARCH 3, 2020, AS AMENDED FROM TIME TO TIME, AMONG CERTAIN OF THE
STOCKHOLDERS OF THIS CORPORATION AND THIS CORPORATION (THE “AGREEMENT”). A COPY
OF THE AGREEMENT IS AVAILABLE FOR INSPECTION DURING NORMAL BUSINESS HOURS AT THE
PRINCIPAL EXECUTIVE OFFICE OF THIS CORPORATION.”

 

The Company may also place stop-transfer instructions in respect of such Shares
with respect to such legend.

 

ARTICLE 5
Tag-Along Rights

 

Section 5.01        Tag-Along.

 

(a)               During the three-year period beginning at the Effective Time
in the event that any OEP Stockholder or any Swarth Stockholder intends to
Transfer voting Shares Beneficially Owned by such party representing five
percent (5%) or more of the total issued and outstanding voting Shares in a
transaction (or series of related transactions) that is permitted pursuant to
the terms of this Agreement, including a privately negotiated sale or a
non-underwritten block trade, such selling party (the “Selling Stockholder”)
shall notify each other Stockholder that, together with its Affiliates,
Beneficially Owns five percent (5%) or more of the total issued and outstanding
voting Shares (the “Tagging Stockholders”), in writing, of such proposed
Transfer (a “Tag-Along Notice”). Each Tag-Along Notice shall identify the number
of Shares proposed to be sold by the Selling Stockholder, the consideration for
which the Transfer is proposed to be made and all other material terms and
conditions of the proposed Transfer, including the form of the proposed
agreement, if any. Within five (5) Business Days of the date of the Tag-Along
Notice, each Tagging Stockholder shall notify the Selling Stockholder if it
elects to participate in such Transfer. Any Tagging Stockholder that fails to
notify the Selling Stockholder within such five (5) Business Day period shall be
deemed to have waived its rights under this ‎Section 5.01 in respect of such
Transfer. Each Tagging Stockholder that so notifies the Selling Stockholder
shall have the right to sell, at the same price and on the same terms and
conditions as the Selling Stockholder, an amount of Shares equal to the Shares
the third party actually proposes to purchase multiplied by a fraction, the
numerator of which shall be the number of Shares Beneficially Owned by such
Tagging Stockholder and the denominator of which shall be the aggregate number
of Shares Beneficially Owned by the Selling Stockholder and each Tagging
Stockholder exercising its rights under this ‎Section 5.01‎(a).

 

(b)               Upon the consummation of any proposed Transfer in respect of
which any Tagging Stockholders have exercised their rights under ‎Section
5.01‎(a), all of the Stockholders participating therein will receive the same
form and amount of consideration.

 

(c)               Each Tagging Stockholder that has exercised its rights under
‎Section 5.01‎(a) shall (i) make only such representations, warranties and
covenants, provide such indemnities and enter into such definitive agreements as
(A) are customary for transactions of the nature of the proposed Transfer and
(B) are (and solely to the extent) made, provided or entered into, respectively,
by the Selling Stockholder; provided that if the Tagging Stockholders are
required to provide any representations or indemnities in connection with such
Transfer (other than representations and indemnities concerning each Tagging
Stockholder’s title to the Shares and authority, power and right to enter into
and consummate the Transfer without contravention of any law or agreement),
liability for misrepresentation or indemnity shall (as to such Tagging
Stockholder) be expressly stated to be several but not joint and each Tagging
Stockholder shall not be liable for more than its pro rata share (based on the
number of Shares Transferred) of any liability for misrepresentation or
indemnity, (ii) benefit from all of the same provisions of the definitive
agreements as the Selling Stockholder and (iii) be required to bear their
proportionate share of any escrows, holdbacks or adjustments in purchase price;
provided that the Selling Stockholder and the Tagging Stockholders shall each
bear their own expenses in connection with such transaction and in no event
shall any Tagging Stockholder be obligated to bear any expenses for any
services, such as placement or transaction fees, investment banking or
investment advisory fees payable to the Selling Stockholder or any related
Person of the Selling Stockholder in connection with such transaction.

 



25

 

 

(d)               The Selling Stockholder shall have twenty days after
expiration of such five (5) Business Day notice period to complete the Transfer
described in the Tag-Along Notice, at a price and on terms no more favorable to
the Selling Stockholder than those set forth in the Tag-Along Notice. During
such period, the Selling Stockholder shall keep each Tagging Stockholder
reasonably informed of the status of the proposed Transfer, including any
discussions with potential purchasers and/or broker-dealers and the terms
thereof, all to allow the Tagging Stockholders to participate in such Transfer
as contemplated by this ‎Section 5.01. If the Selling Stockholder does not
consummate the sale in accordance with the terms of the Tag-Along Notice within
such twenty (20)-day period, then the Selling Stockholder may not sell such
Shares unless it sends a new Tag-Along Notice and once again complies with the
provisions of this ‎Section 5.01 with respect to such Shares.

 

(e)               The provisions of this ‎Section 5.01 shall not apply to (i) a
Transfer to a Permitted Transferee, (ii) a Transfer required as a result of a
Regulatory Requirement, (iii) a Transfer in an underwritten public offering
pursuant to an effective registration statement under the Securities Act that
includes a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and the underwriters or (iv) a
Transfer in connection with a merger, reorganization, consolidation, liquidation
or winding up involving the Company.

 

ARTICLE 6
Preemptive Rights

 

Section 6.01        Preemptive Rights.

 

(a)               For as long as the OEP Stockholders or the Swarth Stockholder
has (or would have, but for the lack of CFIUS Approval, in the case of the
Swarth Stockholder) a right to designate at least two (2) Investor Designees
under ‎Section 2.01(a)(ii) or ‎Section 2.01(a)(iii), as applicable, the OEP
Stockholders and the Swarth Stockholder, respectively, shall have the right to
purchase, in accordance with the procedures set forth herein, its pro rata
portion, calculated based on the percentage of the total issued and outstanding
voting Shares owned by the OEP Stockholders or the Swarth Stockholder,
respectively, immediately prior to issuance of the New Shares (“Pro Rata
Portion”) of any New Shares that the Company may, from time to time, propose to
sell and issue (hereinafter referred to as the “Preemptive Right”).

 



26

 

 

(b)               In the event that the Company proposes to issue and sell New
Shares, the Company shall notify the OEP Stockholders and the Swarth Stockholder
in writing with respect to the proposed New Shares to be issued (the “New Shares
Notice”). Each New Shares Notice shall set forth: (i) the number of New Shares
proposed to be issued by the Company and the purchase price therefor; (ii) each
OEP Stockholder’s and the Swarth Stockholder’s Pro Rata Portion of such New
Shares; and (iii) any other material term (including, if known, the expected
date of consummation of the purchase and sale of the New Shares).

 

(c)               The OEP Stockholders and the Swarth Stockholder shall be
entitled to exercise their right to purchase New Shares by delivering an
irrevocable written notice to the Company within twenty (20) days from the date
of receipt of any such New Shares Notice specifying the number of New Shares to
be subscribed, which in any event can be no greater than each OEP Stockholder’s
or Swarth Stockholder’s Pro Rata Portion of such New Shares at the price and on
the terms and conditions specified in the New Shares Notice.

 

(d)               If any OEP Stockholder or Swarth Stockholder does not elect
within the applicable notice period described above to exercise its Preemptive
Rights with respect to any of the New Shares proposed to be sold by the Company,
the Company shall have one hundred twenty (120) days after expiration of such
notice period to sell such unsubscribed New Shares proposed to be sold by the
Company, at a price and on terms no more favorable to the purchaser than those
set forth in the New Shares Notice. If the Company does not consummate the sale
of the unsubscribed New Shares in accordance with the terms of the New Shares
Notice within such one hundred twenty (120)-day period, then the Company may not
issue or sell such New Shares unless it sends a second New Shares Notice and
once again complies with the provisions of this ‎Section 6.01 with respect to
such New Shares. A failure by any OEP Stockholder or Swarth Stockholder to
exercise its Preemptive Rights with respect to any of the New Shares shall not
waive such Stockholder’s Preemptive Rights with respect to future issuances of
the New Shares.

 

(e)               Each OEP Stockholder and the Swarth Stockholder, shall take up
and pay for any New Shares that such Stockholder has elected to purchase
pursuant to the Preemptive Right upon closing of the issuance of the New Shares,
and shall have no right to acquire such New Shares if the issuance thereof is
not consummated.

 



27

 

 

ARTICLE 7

Other Covenants

 

Section 7.01        Most Favored Nation. As of the Effective Time, the Company
represents and warrants to the OEP Stockholders and the Swarth Stockholder that
neither the Company nor any of its Affiliates is a party to any stockholders
agreement, side letter agreement or other agreement with any OEP Stockholder,
Swarth Stockholder or any of their respective Affiliate that grants rights to
such OEP Stockholder, Swarth Stockholder or Affiliate in addition to the rights
hereunder (an “Other Agreement”), other than this Agreement, the Merger
Agreement and the agreements listed on Schedule III hereto. From and after the
Effective Time, the Company will not, and will not permit any of its Affiliates
to, (A) enter into any Other Agreement that grants rights to any OEP
Stockholder, Swarth Stockholder or any of their respective Affiliates that are
superior (the “Superior Rights”), to those belonging to the Swarth Stockholder
or the OEP Stockholders, respectively, under this Agreement, unless the Company
offers to enter into a corresponding agreement for the benefit of the Swarth
Stockholder or the OEP Stockholders, respectively or (B) waive any provision of
this Agreement in a manner that benefits the OEP Stockholders or the Swarth
Stockholder unless it offers to grant a corresponding waiver for the benefit of
the Swarth Stockholder or the OEP Stockholders, respectively; provided, that (1)
nothing in this ‎Section 7.01 shall prohibit the Company from entering into any
agreements with, granting any rights to, or waiving any provision of this
Agreement in a manner that benefits, solely any Person other than the OEP
Stockholders, the Swarth Stockholder or their Affiliates and (2) this ‎Section
7.01 shall not apply to any commercial agreement entered into between the OEP
Stockholders, the Swarth Stockholder and any of their respective Affiliates, on
the one hand, and the Company or any of its Affiliates, on the other hand, in
the ordinary course of business on arms-length terms and that is approved by a
majority of the disinterested Directors then serving on the Board of Directors.

 

Section 7.02        Information and Access.

 

(a)               For so long as the OEP Stockholders (in the aggregate) own, or
the Swarth Stockholder owns, at least 5% of the outstanding Shares, upon the
request of either such Stockholder, the Company agrees to provide to such
requesting Stockholder the following:

 

(i)                 reasonable access to the offices and the properties of the
Company and its subsidiaries, including its and their books and records, all
upon reasonable notice and at such reasonable times and as often as such
requesting Stockholder may reasonably request; provided that any such access
shall be conducted in a manner as not to interfere unreasonably with the conduct
of the business of the Company and its subsidiaries; and

 

(ii)              information or documents relating to the Company that are
reasonably required in connection with a tax filing of such requesting
Stockholder.

 



28

 

 

Notwithstanding anything to the contrary herein, prior to receipt of the CFIUS
Approval, the Swarth Stockholder shall in no event be entitled or permitted to
(i) have any involvement, in each case whether pursuant to this Section 7.02(a)
or otherwise, in decision-making relating to the Company’s use, development,
acquisition, or release of any “critical technologies” (as such term is defined
in 31 CFR § 801.204 or successor provisions promulgated by CFIUS), which, for
the avoidance of doubt, shall be understood to include decisions regarding any
of the following with respect to such technologies: (1) licensing; (2) pricing,
sales and specific contracts; (3) supply arrangements; (4) corporate strategy
and business development; (5) research and product development, including budget
allocation; (6) manufacturing locations; (7) access to such technology; (8) the
storage or protection of such technology; (9) appointment or removal of
personnel or management with operational oversight; or (10) strategic
partnerships; or (ii) have any access, whether pursuant to this Section 7.02(a)
or otherwise, to any “material nonpublic technical information” (as such term is
defined in 31 CFR § 801.208 or successor provisions promulgated by CFIUS) in the
possession of the Company.

 

 

 

(b)               If requested by an OEP Stockholder or the Swarth Stockholder
in connection with such Stockholder or an Affiliate thereof obtaining any
Permitted Loan, the Company agrees to:

 

(i)                 provide to such requesting Stockholder (and, if applicable,
the lender in a Permitted Loan, subject to the execution of a customary
confidentiality agreement) (A) reasonable access to the offices and the
properties of the Company and its subsidiaries, including its and their books
and records, all upon reasonable notice and at such reasonable times and as
often as such requesting Stockholder (or the lender in a Permitted Loan) may
reasonably request and (B) information or documents relating to the Company that
are reasonably required in connection with obtaining any Permitted Loan;
provided that any access shall be conducted in a manner as not to interfere
unreasonably with the conduct of the business of the Company and its
subsidiaries; and provided, further, that the Company shall not be required to
enter into any purchase and sale agreements with the lenders or other
participants in a Permitted Loan, or to provide any representations and
warranties in connection with such Permitted Loan; and provided, further, that
the requesting Stockholder shall (x) indemnify the Company for any losses and
(y) reimburse the Company for any reasonable out-of-pocket expenses, in each
case, incurred by the Company in connection with any provision of access or
information pursuant to this ‎Section 7.02(b); and

 

(ii)              provide the following cooperation in connection with such
Stockholder or an Affiliate thereof obtaining any Permitted Loan: (A) entering
into issuer agreements, triparty agreements or similar agreements with each
lender; provided, that the sole obligations included in such agreements with
respect to the Company or its subsidiaries shall be to (1) remove, or cause the
removal of, any restrictive legend placed on a stock certificate representing
Shares held by such requesting Stockholder or an Affiliate thereof and (2)
replace, or cause the replacement of, certificates evidencing such requesting
Stockholder’s or its Affiliate’s Shares with certificates which do not bear such
restrictive legends and (B) such other reasonable cooperation and assistance as
such Stockholder may reasonably request that will not unreasonably disrupt the
operation of the Company’s business; provided that the requesting Stockholder
shall (x) indemnify the Company for any losses and (y) reimburse the Company for
any reasonable out-of-pocket expenses, in each case, incurred by the Company in
connection with any cooperation pursuant to this Section ‎7.02(b).

 



29

 

 

(c)               Notwithstanding anything to the contrary in this Section
‎7.02:

 

(i)                 The Company shall not be obligated to provide access or
information to a requesting Stockholder or the lender in a Permitted Loan to the
extent the Company determines, in its reasonable judgment, that doing so would
jeopardize the protection of an attorney-client privilege, attorney work product
protection or other similar legal privilege; and

 

(ii)              The Company shall use commercially reasonable efforts to
provide alternative means of access or information to enable such requesting
Stockholder to have the benefits contemplated by this ‎Section 7.02 without
jeopardizing such privilege.

 

ARTICLE 8
Miscellaneous Provisions

 

Section 8.01        Reliance. Each covenant and agreement made by a party in
this Agreement or in any certificate, instrument or other document delivered
pursuant to this Agreement is material, shall be deemed to have been relied upon
by the other parties and shall remain operative and in full force and effect
after the Effective Time regardless of any investigation by or on behalf of any
party. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties hereto and their respective
successors and permitted assigns.

 

Section 8.02        Amendment and Waiver; Actions of the Board of Directors.
Subject to ‎Section 7.01, any party may waive in writing any provision hereof
intended for its benefit. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, or delay or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default hereunder by any
other party shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to any party at law or in equity or otherwise.
This Agreement may be amended only with the prior written consent of the OEP
Majority Interest, the Swarth Stockholder and the Company, acting with the
approval of a majority of the disinterested Directors then serving on the Board
of Directors. Any consent given as provided in the preceding sentence shall be
binding on all parties. Further, with the prior written consent of the OEP
Majority Interest or the Swarth Stockholder, at any time hereafter Permitted
Transferees of the OEP Stockholders or the Swarth Stockholder, respectively, may
be made parties hereto, with any such additional parties shall be treated as
“OEP Stockholders” or “Swarth Stockholders”, as applicable, for all purposes
hereunder, by executing a counterpart signature page in the form attached as
Exhibit ‎A hereto, which signature page shall be attached to this Agreement and
become a part hereof without any further action of any other party hereto.
Notwithstanding anything to the contrary in the foregoing sentences of this
‎Section 8.02, (a) no provision of this Agreement that requires approval by any
specified number of Directors or Independent Directors or portion of the Board
of Directors may be amended, modified or waived without the approval of such
specified number of Directors or Independent Directors or portion of the Board
of Directors, as applicable, and (b) without limitation of the foregoing, no
provision of this Agreement may be amended, modified or waived without the
approval of a majority of the disinterested Directors then serving on the Board
of Directors.

 



30

 

 

Section 8.03        Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly delivered and received
hereunder (a) four (4) Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (b) one (1) Business Day after
being sent for next Business Day delivery, fees prepaid, via a reputable
nationwide overnight courier service, or (c) immediately upon delivery by hand
or by email (with a written or electronic confirmation of delivery), if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next Business Day, in
each case to the intended recipient as set forth below:

 

If to the Company:

 

Ribbon Communications Inc.
4 Technology Park Drive
Westford, MA 01886
Attention: General Counsel
Email: legal@rbbn.com

 

With a copy (which shall not constitute notice):

 

Latham & Watkins LLP 885 Third Avenue New York, New York 10022 Attention:   
David Allinson   Jane Greyf Email: david.allinson@lw.com   jane.greyf@lw.com

 

If to the OEP Stockholders:

 

c/o JPMC HERITAGE PARENT LLC
383 Madison Avenue
39th Floor
New York, NY 10179
Attn: Richard W. Smith
Email: rick.w.smith@jpmorgan.com

 



31

 

 

With a copy (which shall not constitute notice):

 



JPMorgan Chase Bank, N.A.
4 New York Plaza
8th floor
New York, NY 10004
Attn: Jordan A. Costa, Angela M. Liuzzi
Email: jordan.a.costa@jpmchase.com, angela.m.liuzzi@jpmchase.com

 

If to the Swarth Stockholder:

 

ECI Holding (Hungary) Korlátolt Felelősségű Társaság Dohany utca 12 Budapest
H-1074 Hungary Attn:       Suzanne Hart E-mail: Suzanne.hart@tsltd.biz

 

 

With a copy (which shall not constitute notice):

 

Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
Attention:       William Aaronson   Lee Hochbaum Email:
william.aaronson@davispolk.com   lee.hochbaum@davispolk.com

 

If to any other Stockholder, at such Stockholder’s address for notice as set
forth in the books and records of the Company, or, as to each of the foregoing,
at such other address as shall be designated by a party in a written notice to
other parties complying as to delivery with the terms of this ‎Section 8.03.

 

Section 8.04        Counterparts. This Agreement may be executed in two or more
counterparts, and delivered via email .pdf or other electronic transmission,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all of the
parties hereto.

 



32

 

 

Section 8.05          Remedies; Severability. It is specifically understood and
agreed that any breach of the provisions of this Agreement by any party will
result in irreparable injury to the other parties, that a remedy at law alone
will be an inadequate remedy for such breach, and that, in addition to any other
legal or equitable remedies which they may have, such other parties shall be
entitled to enforce their respective rights by bringing actions for specific
performance or injunctive relief. If any provision (or part thereof) of this
Agreement is invalid, illegal or unenforceable, that provision (or part thereof)
will, to the extent possible, be modified in such a manner as to be valid, legal
and enforceable but so as to retain most nearly the intent of the parties as
expressed herein, and if such a modification is not possible, that provision (or
part thereof) will be severed from this Agreement, and in either case the
validity, legality and enforceability of the remaining provisions (or parts
thereof) of this Agreement will not in any way be affected or impaired thereby.
If any provision (or part thereof) of this Agreement is so broad as to be
unenforceable, the provision (or part thereof) shall be interpreted to be only
so broad as is enforceable.

 

Section 8.06        Entire Agreement. This Agreement, the Exhibits and any
documents delivered by the parties in connection herewith constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto. No addition to or modification of any provision of this Agreement shall
be binding upon any party hereto unless made in writing and signed by all
parties hereto.

 

Section 8.07        Termination. This Agreement shall remain in effect until the
earlier of (i) termination by written agreement of the OEP Majority Interest,
the Swarth Stockholder and the Company, acting with the approval of a majority
of the disinterested Directors then serving on the Board of Directors and (ii)
with respect to either the OEP Stockholders or the Swarth Stockholder, on the
date that such Stockholder ceases to Beneficially Own two percent (2%) or more
of the issued and outstanding Shares.

 

Section 8.08        Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

Section 8.09        Successors and Assigns; Beneficiaries. No party hereto may
assign this Agreement, or any of its rights or obligations under this Agreement,
to any Person without the prior written consent of the other parties hereto;
provided that the OEP Stockholders or the Swarth Stockholder may assign their
respective rights and obligations under Section 4.03 and Section 7.02 hereof to
a Transferee of at least five percent (5%) of the outstanding Shares in a
Transfer permitted by this Agreement without the prior written consent of any
other party hereto. Subject to the foregoing sentence, this Agreement shall be
binding upon and inure to the benefit of the parties and the respective
successors and permitted assigns of the parties as contemplated herein.
Notwithstanding the expiration of the applicable restrictions in Section 4.01,
no Stockholder shall be permitted to Transfer any governance rights such
Stockholder may have under this Agreement other than to such Stockholder’s
Permitted Transferees.

 



33

 

 

Section 8.10        Consent to Jurisdiction; Specific Performance; WAIVER OF
JURY TRIAL.

 

(a)               Each of the parties hereby irrevocably agrees that any legal
action or proceeding with respect to this Agreement, the transactions
contemplated hereby, and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement, the
transactions contemplated hereby and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) (collectively
with Delaware Court of Chancery, the “Delaware Courts”). Each of the parties
hereto further agrees not to commence any litigation relating to this Agreement
or the transactions contemplated hereby except in the Delaware Courts, waives
any objection to the laying of venue of any such litigation in the Delaware
Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in an inconvenient forum. The choice
of forum set forth in this Section shall not be deemed to preclude the
enforcement of any judgment of a Delaware federal or state court, or the taking
of any action under this Agreement to enforce such a judgment, in any other
appropriate jurisdiction.

 

(b)               EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF THIS AGREEMENT AND,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY DEFENSE OR OBJECTION IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING UNDER THIS
AGREEMENT BROUGHT IN THE DELAWARE COURTS AND ANY CLAIM THAT ANY PROCEEDING UNDER
THIS AGREEMENT BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH PARTY TO THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT OR INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH ABOVE IN THIS ‎SECTION 8.10. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

Section 8.11        Further Assurances; Company Logo. At any time or from time
to time after the Effective Time, the parties hereto agree to cooperate with
each other, and at the request of any other party, to execute and deliver any
further instruments or documents and to take all such further action as any
other party may reasonably request in order to evidence or effectuate the
provisions of this Agreement and to otherwise carry out the intent of the
parties hereunder. The Company hereby grants the OEP Stockholders, the Swarth
Stockholder and their respective Affiliates permission to use the Company’s and
its subsidiaries’ name and logo in marketing materials.

 



34

 

 

Section 8.12        Competitive Opportunity. If any Stockholder or any of its
Affiliates acquires knowledge of a potential transaction or matter which may be
an investment or business opportunity or prospective economic or competitive
advantage in which the Company could have an interest or expectancy (a
“Competitive Opportunity”) or otherwise is then exploiting any Competitive
Opportunity, then, except with respect to any Competitive Opportunity described
in the following sentence of this ‎Section 8.12, the Company shall have no
interest in, and no expectation that, such Competitive Opportunity be offered to
it, any such interest or expectation being hereby renounced so that each
Stockholder (other than any such Stockholder who is bound by any employment,
consulting, non-competition or other agreements that prohibit such actions)
shall (i) have no duty to communicate or present such Competitive Opportunity to
the Company and (ii) have the right to hold any such Competitive Opportunity for
such Stockholder’s (and its agents’, partners’ or Affiliates’) own account and
benefit or to recommend, assign or otherwise transfer such Competitive
Opportunity to Persons other than the Company or any Affiliate of the Company.
Notwithstanding the foregoing, as long as the OEP Stockholders or the Swarth
Stockholder have a right to designate an Investor Designee and if that the
Company identifies a Competitive Opportunity to an Investor Designee that (i)
the Investor Designee and the OEP Stockholders or the Swarth Stockholder, as
applicable, did not have knowledge of prior to receipt of such notice, (ii) the
Board of Directors resolves to cause the Company to pursue, and (iii) the Board
of Directors determines the Company has or is reasonably capable of obtaining
the requisite funding to pursue, then no OEP Stockholder or Swarth Stockholder,
as applicable, may seek the assistance of such Investor Designee, and such
Investor Designee shall not assist any OEP Stockholder or Swarth Stockholder, as
applicable, in pursuing such Competitive Opportunity until such time as the
Company ceases to pursue such Competitive Opportunity. Notwithstanding anything
to the contrary contained in this Agreement or any other agreement, none of the
provisions of this Agreement or any other agreement shall in any way limit the
activities of the OEP Stockholders or the Swarth Stockholder and their
respective Affiliates in their businesses unrelated to the Company and its
subsidiaries or in making investments.

 

Section 8.13        Recapitalization, Exchange, Etc. Affecting the Shares. The
provisions of this Agreement shall apply, to the full extent set forth herein,
with respect to any and all Shares or equity securities of any successor or
assign of the Company (whether by merger, consolidation, sale of assets,
conversion to a corporation or otherwise) that may be issued in respect of, in
exchange for, or in substitution of, the Shares and shall be appropriately
adjusted for any dividends, splits, reverse splits, combinations,
recapitalizations, and the like occurring after the Effective Time.

 

Section 8.14        No Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement, the Company and each Stockholder covenants, agrees
and acknowledges that no recourse under this Agreement or any document or
instrument delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, agent, general or limited
partner, shareholder or member of any Stockholder or any Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly acknowledged that no personal liability
whatsoever shall attach to, be imposed upon or otherwise be incurred by any
current or future director, officer, employee, agent, general or limited
partner, shareholder or member of any Stockholder or any Affiliate or assignee
thereof, as such, for any obligation of any Stockholder under this Agreement or
any documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

[Signature Page Follows]

 



35

 

 

 

IN WITNESS WHEREOF, the parties are signing this First Amended and Restated
Stockholders Agreement as of the date first set forth above.

 

 

  COMPANY:       RIBBON COMMUNICATIONS INC.       By: /s/ Daryl E. Raiford    
Name:          Daryl E. Raiford     Title:            Executive Vice President
and Chief Financial Officer

 



[Signature Page to First Amended and Restated Stockholders Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties are signing this First Amended and Restated
Stockholders Agreement as of the date first set forth above.

 

  INITIAL OEP STOCKHOLDERS:       JPMC HERITAGE PARENT LLC       By: /s/ Richard
W. Smith     Name:          Richard W. Smith     Title:            President    
  HERITAGE PE (OEP) III, L.P.       By: /s/ Richard W. Smith    
Name:          Richard W. Smith     Title:            President

 



[Signature Page to First Amended and Restated Stockholders Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties are signing this First Amended and Restated
Stockholders Agreement as of the date first set forth above.

 

  SWARTH STOCKHOLDER:       ECI HOLDING COMPANY (HUNGARY) KFT       By: /s/
Suzanne Hart     Name:         Suzanne Hart     Title:           Managing
Director       By: /s/ Marta Kiri     Name:         Marta Kiri    
Title:           Managing Director

 



[Signature Page to First Amended and Restated Stockholders Agreement]

 



 

 

 

Execution Version

 

exhibit A

 

Form of Joinder Agreement

 

By execution of this Joinder Agreement, [●] hereby agrees to become a party to,
and to be bound by the obligations of, and receive the benefits of, that certain
First Amended and Restated Stockholders Agreement, dated as of [●], 20[●], by
and among Ribbon Communications Inc., a Delaware corporation, JPMC Heritage
Parent LLC, a Delaware limited liability company, Heritage PE (OEP) III, L.P., a
Cayman Islands exempted limited partnership, ECI Holding (Hungary) KFT, a [●],
and certain other parties named therein, as amended from time to time
thereafter.

 

  [NAME]       By:       Name:     Title:       Notice Address:        

 



 

 

 

exhibit B

 

Registration Rights Agreement

 

See attached.

 



 

 

